Citation Nr: 0928118	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability 
manifested by right ankle pains.

3.  Entitlement to service connection for bilateral hip 
disorder.

4.  Entitlement to service connection for vision loss claimed 
due to meningioma, glaucoma, diplopia, or refractive error. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to September 
2002.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part denied service connection for 
a right knee disability, a headache disability, and for the 
disorders listed on page 1.  

In October 2007, the Board adjudicated several issues and 
remanded the remaining issues for development.  Since then, 
service connection for the right knee and headache 
disabilities have been granted.  The Veteran has not 
disagreed with the initial ratings or the effective dates for 
those ratings.  Thus, the Board need not address the right 
knee and headache disabilities.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997).

Service connection for disability of the bilateral hips, for 
disability of the right ankle, and for vision loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  There is competent medical evidence of a diagnosis of 
PTSD related to noncombat stressors.

3.  The Veteran's service records tend to corroborate his 
claimed stressor incident.   

CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (3) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In reference to the issue 
addressed in this decision, the Board is granting the benefit 
sought on appeal.  Accordingly, the duty to notify and the 
duty to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).  In Caluza, the United 
States Court of Appeals for Veterans Claims (Court) stressed 
that 38 C.F.R. § 3.102 states, "The reasonable doubt 
doctrine is also applicable even in the absence of official 
records, particularly if the basic incident arose under 
combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

The Veteran's PTSD diagnosis is based on non-combat 
stressors, including a claimed, but not verified, sexual 
assault.  The Court has stressed the necessity of complete 
development of the evidence if a PTSD claim is based on an 
alleged personal assault.  Patton v. West, 12 Vet. App. 272, 
278-80 (1999).  The Court pointed out that there are special 
evidentiary development procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former 
M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

Other regulatory requirements for service connection for PTSD 
are set forth at 38 C.F.R. § 3.304(f).  According to that 
subsection, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's PTSD is predicated on his reported sexual 
assault in 1995 at nuclear-power school and on having a gun 
pointed at him during later active service.  The gun-related 
incident appears to be a non-combat incident that reportedly 
occurred in Albania, Sierra Leone, Philippine Islands, or 
East Timor-the Veteran's memory on this point is unclear.  
The issue to be resolved is whether there is credible 
supporting evidence of a claimed stressor.  

As to personal-assault PTSD claims, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities.  M21-1, Part III, 5.14(c).  Further, the 
provisions of subparagraphs (7) and (8) indicate that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor", and 
that "secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes" and 
that "[e]vidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."  See also 
38 C.F.R. § 3.304(f)(3); Patton, supra.  

The Veteran's service treatment records (STRs) and official 
personnel folder indicate that he performed superbly early in 
his military career.  Later, his military performance 
deteriorated and depression, paranoia, and schizophrenia set 
in without identifiable cause.  Prior to discharge from 
active service, he exhibited unexplained social behavior 
changes.  He was ultimately discharged from active service 
due to schizophrenia with depression.  Service connection for 
schizophrenia with depression and insomnia is now in effect.  

These signs (deterioration in work performance, episodes of 
depression, and unexplained social behavior changes) are 
listed at § 3.304(f) (3) as relevant evidence that may be 
used to corroborate the Veteran's account of the stressful 
incident.  The April 2008 VA PTSD examiner noted that the 
Veteran was a plausible historian in spite of the fact that 
there is no documentation of the sexual assault.  While not 
dispositive of the issue, the evidence mentioned above 
(deterioration in work performance, episodes of depression, 
and unexplained social behavior changes after the alleged 
incident) suggests that a claimed inservice stressor actually 
occurred.  At the very least, the evidence is in relative 
equipoise.  That is, there is an approximate balance of 
evidence for and against whether there is credible supporting 
evidence of a claimed stressor.  Under such circumstances, 
all reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  After considering all 
the evidence of record, the Board finds that the evidence 
favors service connection.  Service connection for PTSD must 
therefore be granted.


ORDER

Service connection for PTSD is granted.


REMAND

Hips 

The STRs contain an August 2002 treatment report that 
reflects that the bilateral hips "feel loose" with no 
trauma noted.  The assessment was mechanical hip pain.  
During his subsequent August 2002 separation examination, the 
Veteran reported "joint pain."  He specifically mentioned 
his hips.  The examiner noted that chronic medical problems 
should be followed by VA.  The Veteran applied for service 
connection for the hips less than a month after separation 
from active service.  

A December 2002 VA general medical examination report notes 
that the Veteran had numerous parachute jumps with hard 
landings during active military service.  The examiner 
offered no further relevant comment.  In a July 2007 informal 
hearing presentation, the Veteran, through his 
representative, reported that service-connected pes planus 
might have aggravated any current hip disorder.  

According to an April 2008 VA orthopedic compensation 
examination report, the Veteran reported a 10-year history of 
bilateral hip pains.  The examiner found 100 degrees of 
forward flexion (125 degrees is normal, 38 C.F.R. § 4.71, 
Plate I), slightly limited internal and external rotation, 30 
degrees of abduction (45 degrees is normal), and a positive 
Stinchfield test (positive response distinguishes hip 
pathology from neural irritation).  Both hips performed 
equally.  X-rays showed no fracture, dislocation, or bony 
destructive lesion.  Regardless of the positive signs and 
symptoms elicited, the examiner offered a diagnosis of normal 
hip examination, bilaterally.  Clarification of the diagnosis 
and etiology of the painful limitation of motion of the hips 
is therefore requested. 

Right Ankle

A December 2002 VA general medical examination report of the 
right ankle was insufficient for rating purposes and for that 
reason the issue was remanded in October 2007.  
Unfortunately, the April 2008 VA orthopedic examination 
report is also insufficient for rating purposes.  

The April 2008 VA examination report notes painful and 
limited right ankle motion.  The April 2008 VA examiner noted 
that right ankle X-rays showed no fracture, dislocation, or 
bony lesion, but did not rule-out arthritis, degenerative 
joint disease, or other ankle joint pathology.  Active and 
passive ranges of motion of the right ankle were to 15 
degrees of dorsiflexion and to only 4 degrees of plantar 
flexion (normal ankle range of motion is from 20 degrees of 
dorsiflexion to 40 degrees of plantar flexion, 38 C.F.R. 
§ 4.71, Plate II).  Thus, compensable limitation of right 
ankle motion is shown.  After finding significant and painful 
limitation of ankle motion, the examiner offered a diagnosis 
of "Normal ankle exam."  Thus, clarification of the 
diagnosis and etiology of the painful limitation of motion of 
the right ankle is requested. 

Vision Loss

The Veteran seeks service connection for vision loss claimed 
due to meningioma, glaucoma, diplopia, or refractive error.  
The Board construes this as a claim for disability due to any 
eye-related disease.  His STRs reflect eye and vision 
complaints at various times.  A January 1995 report contains 
a provisional diagnosis of diplopia.  A March 1995 report 
notes medication for glaucoma.  

The Veteran applied for service connection for diplopia, 
glaucoma, and ocular hypertension less than a month after 
separation from active service.  He claimed that the 
disorders arose in 1994.  

A February 2005 VA optometry examination report contains an 
impression of "increased corneal thickness causing 
artificially elevated eye pressure with clear FTD and healthy 
nerves."

The Board remanded the case in October 2007 for an 
ophthalmologic examination.  An April 2008 VA eye examination 
(conducted by an optometrist rather than an ophthalmologist) 
notes a history of a subconjunctival hemorrhage to the left 
eye in active service in 2001, but no residual symptom except 
double vision.  The optometrist offered diagnoses of 
refractive error, diplopia, and bilateral ocular 
hypertension.  The optometrist then answered the question, 
"Is conjunctivitis, irrititis, retinitis, scleritis, or 
other eye disease currently active?" with a "Yes."  

In May 2008, the VA optometrist who conducted the April 2008 
eye examination offered an addendum report containing a new 
diagnosis of "intermittent exotropia causing diplopia."  
The optometrist then dissociated this disease from active 
service, stating that it is "more likely than not" that 
this occurred after discharge from active service.  

In March 2009, the VA optometrist who conducted the April 
2008 eye examination offered another addendum stating that 
the diagnosis of ocular hypertension, bilateral (OHTN OU) 
should be OHTN OU per patient history, as internal optic 
pressure (IOP) was normal on C&P (compensation and pension) 
examination.  

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In its October 2007 remand, the Board had requested 
the Veteran undergo an ophthalmologic examination.  His 
examination was conducted by an optometrist, rather than an 
ophthalmologist.  An ophthalmology examination is preferred 
because an ophthalmologist is more qualified to offer a 
diagnosis of disease of the eyes. 

Moreover, the April 2008 VA examining optometrist has 
provided conflicting information and has based a negative 
nexus opinion on inaccurate facts.  First, in the April 2008 
VA eye examination report, the optometrist noted that a 
subconjunctival hemorrhage to the left eye in 2001 caused 
double vision, but later, and inexplicably, provided a 
conflicting opinion.  The optometrist later concluded that 
the Veteran's diplopia arose after military service and was 
unrelated to service.  

Secondly, in March 2009, the optometrist found that ocular 
hypertension was only by patient history; however, this is 
inaccurate.  The STRs reflect treatment for glaucoma in March 
1995 and a February 2005 VA optometry examination report 
notes elevated eye pressure due to increased corneal 
thickness.  Therefore, there is documented medical history of 
ocular hypertension dating back to active service and since 
the date of filing of the disability claim.  

Third, the April 2008 VA examining optometrist answered the 
question "Is conjunctivitis, irrititis, retinitis, 
scleritis, or other eye disease currently active?" with a 
"Yes."  The question itself is poorly framed such that the 
"yes" response leaves the reader with an unclear impression 
as to which eye disease or diseases is/are currently active.  
Clarification is therefore requested.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the April 2008 VA orthopedic examiner for 
clarification.  The examiner should 
review the claims file and comment on 
whether a right ankle diagnosis is 
warranted or whether the painfully 
limited motion of the right ankle to 4 
degrees of plantar flexion is truly 
indicative of a normal ankle in this 
case.   

The orthopedic examiner should also 
comment on whether a diagnosis for either 
hip is warranted in light of the painful 
limitation of motion and positive 
Stinchfield test, or whether the 
painfully limited hip motion is truly 
indicative of normal hips in this case. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The Veteran may be re-examined 
if necessary.  If the requested physician 
is not available, a qualified substitute 
may be used.

2.  The Veteran should be scheduled for 
an ophthalmology examination to be 
performed by an ophthalmologist.  The 
ophthalmologist should determine the 
nature and etiology of any eye-related 
disease.  The claims file should be 
available to the ophthalmologist for 
review prior to the examination and the 
ophthalmologist should note that review 
in the report.  The ophthalmologist 
should elicit from the Veteran a history 
of any relevant symptom and offer a 
diagnosis, if appropriate.  If a 
diagnosis is offered, the ophthalmologist 
is asked to address whether it is at 
least as likely as not (50 percent or 
greater probability) that the eye disease 
began during active service.  The 
ophthalmologist should offer a rationale 
for any conclusion in a legible report.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims for service connection.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


